Citation Nr: 0635177	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-00 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to an increased monthly apportionment of the 
veteran's VA compensation benefits awarded in favor of his 
estranged wife.


REPRESENTATION

Appellant represented by:	None

Appellee represented by:	The Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran (the appellee) served on active duty from October 
1965 to October 1967. The appellant is his estranged wife.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision, in which the 
RO denied the appellant's claim for an increased 
apportionment of the veteran's disability compensation.  The 
appellant filed a notice of disagreement (NOD) in May 2003 
and the RO issued a statement of the case (SOC) in December 
2003.  The appellant filed a substantive appeal in January 
2004.

In June 2005, the Board remanded this matter to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of the 
appellant's claim for increased apportionment (as reflected 
in the February 2006 supplemental SOC (SSOC)) and returned 
this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran is entitled to monthly compensation in the 
amount of $2,138.00, of which $180.00 has been s apportioned 
to the appellant.

3.  The veteran receives additional compensation of 
approximately $125 for one dependent.

4.  At the time of the 2003 claim for an increased 
apportionment, the appellant reported monthly expenses 
totaling $180 (the same as the amount of the apportionment).

5.  While, more recently, the appellant has furnished 
information indicating problems paying her medical bills, she 
has not provided complete, current monthly income and expense 
information, as requested.  

6.  The veteran has reported income and expense information 
indicating that payment of his monthly expenses leaves him 
from $50.00 to $100.00 per month.


CONCLUSION OF LAW

The appellant's entitlement to apportionment of the veteran's 
VA compensation benefits in an amount greater than $180.00 
per month has not been established. 38 U.S.C.A. §§ ; 5103, 
5103A, 5107, 5307 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.450, 3.451, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the matter on appeal has been accomplished.

In November 2005, the RO issued post-rating letters to each 
party notifying them of the need for evidence documenting 
their sources of income as well as monthly expenses, and 
specified what types of information was required.  After the 
letter, the parties were afforded opportunities to respond.  
Hence, the Board finds that the parties have received 
sufficient notice of the information and evidence needed to 
support the claim, and they have been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that RO letters sent to the parties 
partiesin November 2005 satisfy the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant, and what evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that 
letter, the RO notified the appellant that VA is required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  In 
requesting that each party provide income and expense 
information, the RO effectively requested that each provide 
evidence in his or her possession.
 
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the parties after the rating action on appeal.  
However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced either party .  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005),rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As indicated above, in this appeal. the parties have been 
afforded opportunities to present information and/or evidence 
in support of the claim.  Following the issuance of the 
November 2005 letters the parties were afforded yet another 
opportunity to present information and/or evidence pertinent 
to the appeal.  Neither in response to any RO letters nor at 
any other point during the pendency of this appeal has the 
appellee informed the RO of the existence of any evidence 
that needs to be obtained prior to adjudication by the Board.  
Indeed, the appellee did not directly respond to the RO's 
November 2005 letter with the requested income and expense 
information, but only provided documents reflecting that she 
is unable to pay her medical bills.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); cf. 
38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, rating cases, the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require that the 
RO furnish information pertinent to rating and effective 
date.  While the matter on appeal involves consideration of 
the amount of the apportionment and not a disability 
"rating" per se, the RO furnished the parties notice 
pertinent to disability rating and effective date in the May 
2006 notice of certification of the appeal to the Board 
following completion of the action requested on remand.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist either party in connection with the claim on 
appeal.  As indicated above, the RO has requested the income 
and expense information from both parties, and has obtained 
what it could.  Neither party has identified, and the record 
does not otherwise indicate, evidence from any Federal or 
other source that the RO needs to obtain prior to 
adjudication of this matter.  

Under these circumstances, the Board finds that the parties 
are not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.




II. Analysis

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations.  See 38 C.F.R. §§ 
19.100, 19.101, and 19.102 (2006).  The appellant has not 
asserted, and the record does not reflect, that contested 
claims procedures have not been followed in this case.  In 
particular, as noted above, each party has been provided 
notices and determinations related to the contested claim, 
and both parties have been advised of the applicable laws and 
regulations.  

All or any part of a veteran's compensation may be 
apportioned if the veteran's spouse is not residing with him 
and the veteran is not reasonably discharging his 
responsibility for the spouse's support.  38 U.S.C.A. § 5307; 
38 C.F.R. §§ 3.450, 3.452.  It is not necessary for an 
apportionment claimant to establish the existence of hardship 
in order to obtain an apportionment under this provision.  
See Hall v. Brown, 5 Vet. App. 294 (1993).  

Without regard to any other provision regarding 
apportionment, where hardship is shown to exist, a veteran's 
compensation may be specially apportioned between the veteran 
and his dependents as long as such apportionment would not 
cause undue hardship to other persons in interest, including 
the veteran.  38 C.F.R. §§ 3.451, 3.453.  Furthermore, in 
determining the rate of apportionment, consideration will be 
given to such factors as the amount of VA benefits payable, 
other resources and income of the veteran and the dependents 
on whose behalf apportionment is claimed; and special needs 
of the veteran, his dependents, and the apportionment 
claimants.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him or her, while apportionment of less than 20 percent of 
the veteran's benefits would not provide a reasonable amount 
for any apportionee.  38 C.F.R. § 3.451.

Considering the evidence of record  in light of the above 
noted criteria, the Board finds that the appellant's 
entitlement to monthly apportionment of the veteran's VA 
benefits nt in an  amount in excess of $180.00 has not been 
established.

In this case, the parties reportedly have been living 
separately since 1970, due to apparent incompatibility.  The 
children of the appellant and veteran are now adults.  It 
appears that each has only him or her self  to maintain, and 
that each is was without obligation to support any other 
dependent(s).  

The veteran's disability compensation award includes 
additional compensation benefits for the appellant; in 1999, 
the additional dependent amount was reported to be $115,  A 
May 2003 Special Apportionment Decision rendered in 
connection with the current claim for increase indicates an 
additional dependent amount of $125.  For several years, the 
appellant's monthly apportionment has been, and continues to 
be, $180.00 per month.

The information the appellant has provided indicates that she 
has been treated for medical problems and is unable to pay 
her medical bills.  At one time, it appeared that the 
appellee was receiving benefits from the Social Security 
Administration; however, she has not provided recent income 
information, except to say that she only receives $180.00 per 
month and has no other source of income.  There also is 
information of record that indicates that she had been living 
in a homeless shelter; however, at the time she filed the 
current claim for increase in 2003, she reported monthly 
expenses of $180-an amount identical to the $180 
apportionment.     

Although the appellant has essentially reported that her 
expenses exceed her monthly income, she has not provided a 
detailed list of her income and expenses as requested.  By 
contrast, in response to further RO request as directed in 
the Board's prior remand, the veteran has provided a detailed 
list of his monthly bills, which, after paying them, left him 
from $50 to $100.00 a month. 

The Board is not unsympathetic to the appellant's financial 
problems.  However, based on the current record, the Board is 
unable to find that, with the veteran's own limited income 
and the current apportioned amount-which exceeds the 
additional amount he receives for one dependent-the veteran 
is not reasonably discharging his responsibility to her.  
Moreover, notwithstanding her medical bills, it appears that 
she may be living in a shelter, and she has not provided 
detailed monthly expense information; so, the evidence does 
not establish that she is unable to meet her meet her monthly 
living expenses.  On the contrary, as indicated above, in 
2003, she reported monthly living expenses in the same amount 
as her apportionment.  Further, given the financial 
information provided by the veteran, it appears that an 
increased apportionment in the apportioned amount may cause 
him undue financial hardship.  

For all the foregoing reasons, the appellant's claim for 
increased apportionment must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, in the absence of evidence to support the 
request for increase, that doctrine is not for application in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

An increased apportionment of the veteran's VA disability 
compensation benefits awarded in favor of his estranged 
spouse is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


